Exhibit 10.1

 

As amended January 18, 2012

 

OSHKOSH CORPORATION

 

2009 INCENTIVE STOCK AND AWARDS PLAN
As Amended and Restated

 

1.             Purposes, History and Effective Date.

 

(a)           Purpose. The Oshkosh Corporation 2009 Incentive Stock and Awards
Plan has two complementary purposes: (i) to attract and retain outstanding
individuals to serve as officers, directors, employees and consultants and
(ii) to increase shareholder value. This Plan will provide participants
incentives to increase shareholder value by offering the opportunity to acquire
shares of the Company’s common stock, receive monetary payments based on the
value of such common stock, or receive other incentive compensation, on the
potentially favorable terms that this Plan provides.

 

(b)           History. Prior to the effective date of this Plan, the Company had
in effect the 1990 Plan, which was originally effective April 9, 1990, and the
2004 Plan, which was originally effective February 3, 2004. The 1990 Plan
terminated upon shareholder approval of the 2004 Plan on February 3, 2004, and
no new awards have been granted under the 1990 Plan since such date. Upon
shareholder approval of this Plan on February 3, 2009, the 2004 Plan terminated,
and after such date no new awards have been granted under the 2004 Plan,
although awards granted under the 2004 Plan or the 1990 Plan and still
outstanding continue to be subject to all terms and conditions of the 2004 Plan
or the 1990 Plan, as applicable, subject to Section 14(c) of this Plan.  The
Board amended and restated this Plan effective November 15, 2011, contingent on
subsequent shareholder approval of this Plan as amended and restated.

 

(c)           Effective Date. This Plan became effective on, and Awards may be
granted under this Plan on and after, the Effective Date. This Plan will
terminate as provided in Section 14.

 

2.             Definitions. Capitalized terms used in this Plan have the
following meanings:

 

(a)           “1990 Plan” means the Oshkosh Corporation 1990 Incentive Stock
Plan, as amended.

 

(b)           “2004 Plan” means the Oshkosh Corporation 2004 Incentive Stock and
Awards Plan, as amended.

 

(c)           “Affiliate” has the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act or any successor rule or regulation thereto.

 

(d)           “Amendment Approval Date” means the date on which the Company’s
shareholders approve this Plan as amended and restated.

 

(e)           “Award” means a grant of Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Shares, Restricted Stock, Restricted
Stock Units or an Incentive Award. Any Award granted under this Plan shall be
provided or made in such manner and at such time as complies with the applicable
requirements of Code Section 409A to avoid a plan failure described in Code
Section 409A(a)(1), including, without limitation, deferring payment to a
specified employee or until a specified distribution event, as provided in Code
Section 409A(a)(2).

 

(f)            “Board” means the Board of Directors of the Company.

 

(g)           “Cause” means, except as otherwise determined by the Committee
upon the grant of an Award, (i) conviction of a felony or a plea of no contest
to a felony, (ii) willful misconduct that is materially and demonstrably
detrimental to the Company or an Affiliate, (iii) willful refusal to perform
requested

 

--------------------------------------------------------------------------------


 

duties consistent with a Participant’s office, position or status with the
Company or an Affiliate (other than as a result of physical or mental
disability) or (iv) other conduct or inaction that the Committee determines in
its discretion constitutes Cause, except that, with respect to clauses (ii),
(iii) and (iv), Cause shall be determined by a majority of the Committee at a
meeting held after reasonable notice to the Participant and including an
opportunity for the Participant and his or her counsel to be heard, and the
Committee shall not have the right to determine that Cause exists pursuant to
clause (iv) following the occurrence of a Change in Control. All determinations
of the Committee as to Cause shall be final.

 

(h)           “Change in Control” means the occurrence of any one of the
following events:

 

(i) any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(individually, an “Excluded Person” and collectively, “Excluded Persons”)) is or
becomes the “Beneficial Owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the Effective Date,
pursuant to express authorization by the Board that refers to this exception)
representing 25% or more of (1) the combined voting power of the Company’s then
outstanding voting securities or (2) the then outstanding shares of common stock
of the Company; or

 

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving:  individuals who, on the Effective Date,
constituted the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the Directors then still in office who either
were Directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved; or

 

(iii) consummation of a merger, consolidation or share exchange of the Company
with any other corporation or issuance of voting securities of the Company in
connection with a merger, consolidation or share exchange of the Company (or any
direct or indirect subsidiary of the Company), other than (A) a merger,
consolidation or share exchange that would result in the voting securities of
the Company outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or share exchange, or (B) a merger,
consolidation or share exchange effected to implement a recapitalization of the
Company (or similar transaction) in which no Person (other than an Excluded
Person) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates
after the Effective Date, pursuant to express authorization by the Board that
refers to this exception) representing 25% or more of (1) the combined voting
power of the Company’s then outstanding voting securities or (2) the then
outstanding shares of common stock of the Company; or

 

(iv) (A) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or (B) the consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets (in one
transaction or a series of related transactions within any period of twenty-four
(24) consecutive months), other than a sale or

 

A-2

--------------------------------------------------------------------------------


 

disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

 

(i)            “Change in Control Price” means the highest of the following:
(i) the Fair Market Value of a Share, as determined on the date of the Change in
Control; (ii) the highest price per Share paid in the Change in Control
transaction; or (iii) the Fair Market Value of a Share, calculated on the date
of surrender of the relevant Award in accordance with Section 16(c), but this
clause (iii) shall not apply if in the Change in Control transaction, or
pursuant to an agreement to which the Company is a party governing the Change in
Control transaction, all of the Shares are purchased for and/or converted into
the right to receive a current payment of cash and no other securities or other
property.

 

(j)            “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.

 

(k)           “Committee” means the Human Resources Committee of the Board (or a
successor committee with the same or similar authority).

 

(l)            “Company” means Oshkosh Corporation, a Wisconsin corporation, or
any successor thereto.

 

(m)          “Director” means a member of the Board, and “Non-Employee Director”
means a Director who is not also an employee of the Company or its Subsidiaries.

 

(n)           “Disability” has the meaning ascribed to the terms “total
disability” or “totally disabled” in the Oshkosh Corporation Long Term
Disability Program for Salaried Employees (or any successor plan thereto).

 

(o)           “Effective Date” means February 3, 2009.

 

(p)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.

 

(q)           “Fair Market Value” means, per Share on a particular date, the
last sales price on such date on the national securities exchange on which the
Stock is then traded, as reported in The Wall Street Journal, or if no sales of
Stock occur on the date in question, on the last preceding date on which there
was a sale on such exchange. If the Shares are not listed on a national
securities exchange, but are traded in an over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or on the
last preceding date on which there was a sale of Shares on that market, will be
used. If the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Committee, in
its discretion, will be used.

 

A-3

--------------------------------------------------------------------------------


 

(r)            “Incentive Award” means the right to receive a payment to the
extent Performance Goals are achieved or other conditions are satisfied, and
shall include “Annual Incentive Awards” as described in Section 10 and
“Long-Term Incentive Awards” as described in Section 11.

 

(s)            “Option” means the right to purchase Shares at a stated price for
a specified period of time.

 

(t)            “Participant” means an individual selected by the Committee to
receive an Award.

 

(u)           “Performance Goals” means any goals the Committee establishes that
relate to one or more of the following with respect to the Company or any one or
more Subsidiaries, Affiliates or other business units:  sales or other revenues;
cost of sales; expenses; cost reductions; income or earnings, including net
income, operating income, earnings per share or margins; cash flow; debt; ratio
of debt to equity or other financial measure that appears on the Company’s
financial statements or is derived from one or more amounts that appear on the
Company’s financial statements; return on shareholders equity, capital, assets
or other financial measure that appears on the Company’s financial statements or
is derived from one or more amounts that appear on the Company’s financial
statements; working capital or any of its components, including accounts
receivable, inventories or accounts payable; assets; stock price; dividend
payments; economic value added; market share; new product releases; and product
quality. As to each Performance Goal, the relevant measurement of performance
shall be computed in accordance with generally accepted accounting principles to
the extent applicable, but, unless otherwise determined by the Committee and to
the extent consistent with Code Section 162(m), will exclude the effects of
(i) charges for reorganizing and restructuring, (ii) discontinued operations,
(iii) asset write-downs, (iv) gains or losses on the disposition of a business
or business segment, (v) changes in tax or accounting principles, regulations or
laws, (vi) extraordinary, unusual and/or non-recurring items of gain or loss,
and (vii) mergers, acquisitions or dispositions, that in each case the Company
identifies in its audited financial statements, including footnotes, or the
Management’s Discussion and Analysis section of the Company’s annual report. 
Also, for Awards intended to be considered “performance-based compensation”
under Code Section 162(m), the Committee may, to the extent consistent with Code
Section 162(m), appropriately adjust any evaluation of performance under a
Performance Goal to exclude any of the following events that occurs during a
performance period: (i) litigation, claims, judgments or settlements; (ii) the
effects of changes in other laws or regulations affecting reported results; and
(iii) accruals of any amounts for payment under this Plan or any other
compensation arrangements maintained by the Company.  In addition, in the case
of Awards that the Committee determines will not be considered
“performance-based compensation” under Code Section 162(m), the Committee may
establish other Performance Goals not listed in this Plan or adjust any
evaluation of performance under a Performance Goal to the extent the Committee
deems appropriate and consistent with the terms of this Plan.

 

(v)           “Performance Shares” means the right to receive Shares to the
extent Performance Goals are achieved.

 

(w)          “Performance Units” means the right to receive cash and/or Shares
valued in relation to a unit that has a designated dollar value or the value of
which is equal to the Fair Market Value of one or more Shares, to the extent
Performance Goals are achieved.

 

(x)           “Person” has the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, or any group of
Persons acting in concert that would be considered “persons acting as a group”
within the meaning of Treas. Reg. § 1.409A-3(i)(5).

 

(y)           “Plan” means this Oshkosh Corporation 2009 Incentive Stock and
Awards Plan, as may be amended from time to time.

 

A-4

--------------------------------------------------------------------------------


 

(z)           “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of Performance Goals and/or upon the completion of a
period of service.

 

(aa)         “Restricted Stock Unit” means the right to receive cash and/or
Shares the value of which is equal to the Fair Market Value of one Share.

 

(bb)         “Retirement” means a Participant’s termination of employment or
service as a Director at a time that the Participant is at least age 55 and has
completed at least five (5) years of continuous service with the Company.

 

(cc)         “Rule 16b-3” means Rule 16b-3 as promulgated by the United States
Securities and Exchange Commission under the Exchange Act.

 

(dd)         “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

 

(ee)         “Share” means a share of Stock.

 

(ff)          “Stock” means the Common Stock of the Company, par value of one
cent ($.01) per share.

 

(gg)         “Stock Appreciation Right” or “SAR” means the right of a
Participant to receive cash equal to the appreciation of the Fair Market Value
of a Share during a specified period of time.

 

(hh)         “Subsidiary” means any corporation, limited liability company or
other limited liability entity in an unbroken chain of entities beginning with
the Company if each of the entities (other than the last entities in the chain)
owns the stock or equity interest possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock or other equity
interests in one of the other entities in the chain.

 

3.             Administration.

 

(a)           Committee Administration. In addition to the authority
specifically granted to the Committee in this Plan, the Committee has full
discretionary authority to administer this Plan, including but not limited to
the authority to (i) interpret the provisions of this Plan, (ii) prescribe,
amend and rescind rules and regulations relating to this Plan, (iii) correct any
defect, supply any omission, or reconcile any inconsistency in any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan into effect and (iv) make all other determinations necessary
or advisable for the administration of this Plan. A majority of the members of
the Committee will constitute a quorum, and a majority of the Committee’s
members must make all determinations of the Committee. The Committee may make
any determination under this Plan without notice or meeting of the Committee by
a writing that a majority of the Committee members have signed. All Committee
determinations are final and binding.

 

(b)           Delegation to Other Committees or Officers. To the extent
applicable law permits, the Board may delegate to another committee of the Board
or to one or more officers of the Company any or all of the authority and
responsibility of the Committee. However, no such delegation is permitted with
respect to Awards made to Section 16 Participants at the time any such delegated
authority or responsibility is exercised. The Board also may delegate to another
committee of the Board consisting entirely of Non-Employee Directors any or all
of the authority and responsibility of the Committee with respect to individuals
who are Section 16 Participants. If the Board has made such a delegation, then
all references to the Committee in this Plan include such other committee or one
or more officers to the extent of such delegation.

 

A-5

--------------------------------------------------------------------------------


 

(c)           Indemnification. The Company will indemnify and hold harmless each
member of the Board and the Committee, and each officer or member of any other
committee to whom a delegation under Section 3(b) has been made, as to any act
or omission, or determination made, with respect to this Plan or any Award to
the maximum extent that the law and the Company’s by-laws permit.

 

4.             Eligibility. The Committee may designate any of the following as
a Participant from time to time: any officer or other employee of the Company or
its Affiliates, an individual that the Company or an Affiliate has engaged to
become an officer or employee, a consultant who provides services to the Company
or its Affiliates, or a Director, including a Non-Employee Director. The
Committee’s designation of a Participant in any year will not require the
Committee to designate such person to receive an Award in any other year.  The
Committee’s granting of a particular type of Award to a Participant will not
require the Committee to grant the same or any other type of Award to such
individual.

 

5.             Types of Awards. Subject to the terms of this Plan, the Committee
may grant any type of Award to any Participant it selects, but only employees of
the Company or a Subsidiary (that qualifies under Section 422 of the Code) may
receive grants of incentive stock options within the meaning of Section 422 of
the Code. Awards may be granted alone or in addition to, in tandem with, or
(subject to the prohibition on repricing contained in Section 14(e)) in
substitution for any other Award (or any other award granted under another plan
of the Company or any Affiliate).

 

6.             Shares Reserved under this Plan.

 

(a)           Plan Reserve. Subject to adjustment as provided in Section 16, as
of the Amendment Approval Date, an aggregate of 6,000,000 Shares, plus the
number of Shares issuable under Awards outstanding under this Plan as of the
Amendment Approval Date, plus the number of Shares available for issuance under
this Plan that have not been made subject to an outstanding Award as of the
Amendment Approval Date, plus the number of Shares described in Section 6(c),
are reserved for issuance under this Plan. The aggregate number of Shares
reserved under this Section 6(a) shall be depleted by the maximum number of
Shares, if any, that may be payable under an Award as determined at the time of
grant; provided that the aggregate number of Shares reserved under this Section
6(a) shall be depleted by 1.75 Shares for each Share delivered in payment or
settlement of a full-value Award. For this purpose, a full-value award includes
Shares, Restricted Stock, Restricted Stock Units payable in Shares, Performance
Shares, Performance Units payable in Shares and any other similar Award payable
in Shares under which the value of the Award is measured as the full value of a
Share, rather than the increase in the value of a Share. Notwithstanding the
foregoing, the Company may issue only such number of Shares as is described in
the first sentence of this Section 6(a) upon the exercise of incentive stock
options. For purposes of determining the aggregate number of Shares reserved for
issuance under this Plan, any fractional Share shall be rounded to the next
highest full Share.

 

(b)           Replenishment of Shares Under this Plan. If (i) an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award (whether due currently or on a deferred basis), (ii) the Committee
determines during or at the conclusion of the term of an Award that all or some
portion of the Shares with respect to which the Award was granted will not be
issued on the basis that the conditions for such issuance will not be satisfied,
(iii) Shares are forfeited under an Award or (iv) Shares are issued under any
Award and the Company subsequently reacquires them pursuant to rights reserved
upon the issuance of the Shares, then such Shares shall be recredited to this
Plan’s reserve (in the same number as they depleted the reserve) and may again
be used for new Awards under this Plan, but such Shares may not be issued
pursuant to incentive stock options. Notwithstanding the foregoing, in no event
shall the following Shares be recredited to this Plan’s reserve: Shares tendered
or withheld in payment of the exercise price of an outstanding Option; Shares
tendered or withheld to satisfy federal, state or local tax withholding
obligations; and Shares purchased by the Company using proceeds from Option
exercises.

 

A-6

--------------------------------------------------------------------------------


 

(c)           Addition of Shares from Predecessor Plans. After the Amendment
Approval Date, if any Shares subject to awards granted under the 1990 Plan or
the 2004 Plan would again become available for new grants under the terms of
such plan if such plan were still in effect, then those Shares will be available
for the purpose of granting Awards under this Plan, thereby increasing the
number of Shares available for issuance under this Plan as determined under the
first sentence of Section 6(a). Any such Shares will not be available for future
awards under the terms of the 1990 Plan or the 2004 Plan.

 

(d)           Participant Limitations. Subject to adjustment as provided in
Section 16, no Participant may be granted Awards that could result in such
Participant:

 

(i) receiving Options for, and/or Stock Appreciation Rights with respect to,
more than 5,000,000 Shares during any period of five consecutive fiscal years of
the Company;

 

(ii) receiving Awards of Restricted Stock or Restricted Stock Units relating to
more than 1,500,000 Shares during any period of five consecutive fiscal years of
the Company;

 

(iii) receiving, with respect to an Award of Performance Shares and/or an Award
of Performance Units the value of which is based on the Fair Market Value of a
Share, payment of more than 600,000 Shares in respect of any period of two
consecutive fiscal years of the Company, or of more than 900,000 Shares in
respect of any period of three consecutive fiscal years of the Company;

 

(iv) receiving, with respect to an Annual Incentive Award in respect of any
single fiscal year of the Company, a cash payment of more than $6,000,000; or

 

(v) receiving, with respect to a Long-Term Incentive Award and/or an Award of
Performance Units the value of which is not based on the Fair Market Value of a
Share, a cash payment of more than $12,000,000 in respect of any period of two
consecutive fiscal years of the Company, or of more than $18,000,000 in respect
of any period of three consecutive fiscal years of the Company.

 

In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

 

7.             Options. Subject to the terms of this Plan, the Committee will
determine all terms and conditions of each Option, including but not limited to:
(a) whether the Option is an “incentive stock option” which meets the
requirements of Code Section 422, or a “nonqualified stock option” which does
not meet the requirements of Code Section 422; (b) the grant date, which may not
be any day prior to the date that the Committee approves the grant; (c) the
number of Shares subject to the Option; (d) the exercise price, which may never
be less than the Fair Market Value of the Shares subject to the Option as
determined on the date of grant; (e) the terms and conditions of exercise; and
(f) the term, except that an Option must terminate no later than seven (7) years
after the date of grant. In all other respects, the terms of any incentive stock
option should comply with the provisions of Code Section 422 except to the
extent the Committee determines otherwise. If an Option that is intended to be
an incentive stock option fails to meet the requirements of Code Section 422,
the Option shall automatically be treated as a nonqualified stock option to the
extent of such failure.  Except to the extent the Committee determines
otherwise, a Participant may exercise an Option in whole or part after the right
to exercise the Option has accrued, provided that any partial exercise must be
for one hundred (100) Shares or multiples thereof. Except as the Committee may
otherwise provide, an Option shall expire at the earliest of seven (7) years
from the date of grant, three (3) months after termination of the Participant’s
employment or service for reasons other than death, Disability, Retirement or
Cause, one (1) year after termination of the Participant’s employment or service
as a result of death or Disability, three (3) years after termination of the
Participant’s employment or service as a result of Retirement, or immediately
upon termination of the Participant’s employment or service for Cause.

 

A-7

--------------------------------------------------------------------------------


 

8.             Stock Appreciation Rights. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of each SAR, including but not
limited to: (a) whether the SAR is granted independently of an Option or relates
to an Option; (b) the grant date, which may not be any day prior to the date
that the Committee approves the grant; (c) the number of Shares to which the SAR
relates; (d) the grant price, which may never be less than the Fair Market Value
of the Shares subject to the SAR as determined on the date of grant; (e) the
terms and conditions of exercise or maturity; and (f) the term, provided that an
SAR must terminate no later than seven (7) years after the date of grant. If an
SAR is granted in relation to an Option, then unless otherwise determined by the
Committee, the SAR shall be exercisable or shall mature at the same time or
times, on the same conditions and to the extent and in the proportion, that the
related Option is exercisable and may be exercised or mature for all or part of
the Shares subject to the related Option. Upon exercise of any number of SAR,
the number of Shares subject to the related Option shall be reduced accordingly
and such Option may not be exercised with respect to that number of Shares. The
exercise of any number of Options that relate to an SAR shall likewise result in
an equivalent reduction in the number of Shares covered by the related SAR.

 

9.             Performance and Stock Awards. Subject to the terms of this Plan,
the Committee will determine all terms and conditions of each award of Shares,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units, including, but not limited to: (a) the number of Shares and/or units to
which such Award relates; (b) whether, as a condition for the Participant to
realize all or a portion of the benefit provided under the Award, one or more
Performance Goals must be achieved during such period as the Committee
specifies; (c) the length of the vesting and/or performance period and, if
different, the date on which payment of the benefit provided under the Award
will be made; (d) with respect to Performance Units, whether to measure the
value of each unit in relation to a designated dollar value or the Fair Market
Value of one or more Shares; and (e) with respect to Performance Units and
Restricted Stock Units, whether to settle such Awards in cash, in Shares, or in
a combination of cash and Shares. Notwithstanding the foregoing, subject to the
provisions of Sections 14 and 16, on or after the Amendment Approval Date,
(x) no condition or vesting provision applicable to an Award of Shares,
Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units that is based on performance criteria shall be based on performance over a
period of less than one (1) year, and no condition or vesting provision
applicable to such an Award that is based upon continued service or the passage
of time shall provide for vesting in less than pro rata installments over three
(3) years from the date the Award is made, other than with respect to such
Awards that are issued upon exercise or settlement of Options or SARs; and
(y) no more than 300,000 Shares not subject to conditions or vesting provisions,
or subject to conditions or vesting provisions that do not meet the minimum
requirements of the preceding clause (x), may be awarded.

 

10.          Annual Incentive Awards. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of an Annual Incentive Award,
including but not limited to the Performance Goals, performance period, the
potential amount payable, the type of payment, and the timing of payment,
subject to the following: (a) the Committee must require that payment of all or
any portion of the amount subject to the Annual Incentive Award is contingent on
the achievement or partial achievement of one or more Performance Goals during
the period the Committee specifies, although the Committee may specify that all
or a portion of the Performance Goals subject to an Award are deemed achieved
upon a Participant’s death, Disability or Retirement; (b) the performance period
must relate to a period of at least one fiscal year of the Company except that,
if the Award is made at the time of commencement of employment with the Company
or on the occasion of a promotion, then the Award may relate to a period shorter
than one fiscal year; and (c) payment will be in cash except to the extent that
the Committee determines that payment will be in Shares or Restricted Stock,
either on a mandatory basis or at the election of the Participant, having a Fair
Market Value at the time of the payment equal to the amount payable with respect
to the Annual Incentive Award.

 

11.          Long-Term Incentive Awards. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, the type of payment, and the timing of payment,
subject to the following: (a) the Committee must require that payment of all or
any

 

A-8

--------------------------------------------------------------------------------


 

portion of the amount subject to the Long-Term Incentive Award is contingent on
the achievement or partial achievement of one or more Performance Goals during
the period the Committee specifies, although the Committee may specify that all
or a portion of the Performance Goals subject to an Award are deemed achieved
upon a Participant’s death, Disability or Retirement; (b) the performance period
must relate to a period of more than one fiscal year of the Company except that,
if the Award is made at the time of commencement of employment with the Company
or on the occasion of a promotion, then the Award may relate to a shorter
period; and (c) payment will be in cash except to the extent that the Committee
determines that payment will be in Shares or Restricted Stock, either on a
mandatory basis or at the election of the Participant, having a Fair Market
Value at the time of the payment equal to the amount payable with respect to the
Long-Term Incentive Award.

 

12.          Amendment of Minimum Vesting and Performance Periods. 
Notwithstanding any provision of this Plan that requires a minimum vesting
and/or performance period for an Award, the Committee, at the time an Award is
granted or any later date, may subject an Award to a shorter vesting and/or
performance period to take into account a Participant’s hire or promotion, or
may accelerate the vesting or deem an Award to be earned, in whole or in part,
in the event of a Participant’s death, Disability or Retirement.

 

13.          Transferability. Awards are not transferable other than by will or
the laws of descent and distribution, unless and to the extent the Committee
allows a Participant to: (a) designate in writing a beneficiary to exercise the
Award after the Participant’s death; or (b) transfer an Award.

 

14.          Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.

 

(a)           Term of Plan. Unless the Board earlier terminates this Plan
pursuant to Section 14(b), this Plan will terminate on the earlier of (i) the
date that is 10 years from the Effective Date and (ii) the date when all Shares
reserved for issuance have been issued.

 

(b)           Termination and Amendment. The Board or the Committee may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

 

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) action of the Board, (B) applicable
corporate law or (C) any other applicable law;

 

(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (D) any other
applicable law; and

 

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in
Section 6(a) or 6(d) (except as permitted by Section 16); or (B) an amendment to
the provisions of Section 14(e).

 

(c)           Amendment, Modification, Cancellation or Recoupment of Awards.

 

(i) Except as provided in Section 14(e) and subject to the requirements of this
Plan, the Committee may modify or amend any Award or waive any restrictions or
conditions applicable to any Award or the exercise of the Award, and the terms
and conditions applicable to any Awards may at any time be amended, modified or
canceled by mutual agreement between the Committee and the Participant or any
other person(s) as may then have an interest in the Award, so long as any
amendment or modification does not increase the number of Shares issuable under
this Plan (except as permitted by Section 16), but the Committee need not obtain
Participant (or other

 

A-9

--------------------------------------------------------------------------------


 

interested party) consent for the cancellation of an Award pursuant to the
provisions of Section 16(a) or for the modification or amendment of an Award:
(A) to the extent the modification or amendment is deemed necessary by the
Committee to comply with any applicable law or the listing requirements of any
principal securities exchange or market on which the Shares are then traded;
(B) to the extent the modification or amendment is deemed necessary by the
Committee to preserve favorable accounting or tax treatment of any Award for the
Company; or (C) to the extent the Committee determines that such modification or
amendment does not materially and adversely affect the value of an Award or that
such modification or amendment is in the best interest of the affected
Participant or any other person(s) as may then have an interest in the Award. In
addition, except as provided in Section 14(e) and subject to the requirements of
this Plan, the Committee may modify or amend any Award granted to a Participant
under the 1990 Plan or the 2004 Plan, or waive any restrictions or conditions
applicable to any such Award, to include Award terms consistent with the
permitted terms of Awards granted under this Plan.

 

(ii) Any Awards granted pursuant to this Plan on or after September 30, 2011,
and any Stock issued or cash paid pursuant to such an Award, shall be subject to
any recoupment or clawback policy that may be adopted by the Company from time
to time and to any requirement of applicable law, regulation or listing standard
that requires the Company to recoup or clawback compensation paid pursuant to
such an Award.

 

(d)           Survival of Authority and Awards. Notwithstanding the foregoing,
the authority of the Board and the Committee under this Section 14 and to
otherwise administer this Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.

 

(e)           Repricing Prohibited. Except in connection with a corporate
transaction involving the Company (including, without limitation, any stock
dividend, distribution (whether in the form of cash, Shares, other securities or
other property), stock split, extraordinary cash dividend, recapitalization,
change in control, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities, or similar
transaction(s)), the Company may not, without obtaining shareholder approval:
(i) amend the terms of outstanding Options or SARs to reduce the exercise price
of such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for Options or SARs with an exercise price that is less than the
exercise price of the original Options or SARs; or (c) cancel outstanding
Options or SARs with an exercise price above the current Stock price in exchange
for cash or other securities.

 

(f)            Foreign Participation. To assure the viability of Awards granted
to Participants employed or residing in foreign countries, the Committee may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Committee approves for purposes of using this Plan in a foreign country will
not affect the terms of this Plan for any other country. In addition, all such
supplements, amendments, restatements or alternative versions must comply with
the provisions of Section 14(b)(ii).

 

15.          Taxes.

 

(a)           Withholding.  The Company is entitled to withhold the amount of
any tax attributable to any amount payable or Shares deliverable under this
Plan, and the Company may defer making payment or delivery if any such tax may
be pending unless and until indemnified to its satisfaction and may deduct (or
require an Affiliate to deduct) from any payments of any kind otherwise due the
Participant cash or,

 

A-10

--------------------------------------------------------------------------------


 

with the consent of the Committee, Shares otherwise deliverable or vesting under
an Award to satisfy such tax. If Shares are deliverable upon exercise or payment
of an Award, the Committee may permit a Participant to satisfy all or a portion
of the federal, state and local withholding tax obligations arising in
connection with such Award by electing to (a) have the Company withhold Shares
otherwise issuable under the Award, (b) tender back Shares received in
connection with such Award or (c) deliver other previously owned Shares, in each
case having a Fair Market Value equal to the amount to be withheld. However, the
amount to be withheld may not exceed the total minimum federal, state and local
tax withholding obligations associated with the transaction to the extent needed
for the Company to avoid adverse accounting consequences. The election must be
made on or before the date as of which the amount of tax to be withheld is
determined and otherwise as the Committee requires.

 

(b)           No Guarantee of Tax Treatment.  Notwithstanding any provision of
this Plan to the contrary, the Company does not guarantee to any Participant or
any other person(s) with an interest in an Award that (i) any Award intended to
be exempt from Code Section 409A shall be so exempt, (ii) any Award intended to
comply with Code Section 409A or Code Section 422 shall so comply, or (iii) any
Award shall otherwise receive a specific tax treatment under any other
applicable tax law, nor in any such case will the Company or any Affiliate be
required to indemnify, defend or hold harmless any individual with respect to
the tax consequences of any Award.

 

16.          Adjustment Provisions; Change in Control.

 

(a)           Adjustment of Shares.  If (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; or (ii) the Company shall subdivide or combine the Shares or the
Company shall declare a dividend payable in Shares, other securities (other than
any associated preferred stock purchase rights issued pursuant to that certain
Rights Agreement, dated February 1, 1999, between the Company and ComputerShare
Investor Services, LLC, as successor rights agent, or similar stock purchase
rights that the Company might authorize and issue in the future) or other
property; or (iii) the Company shall effect a cash dividend the amount of which
exceeds 10% of the trading price of the Shares at the time the dividend is
declared, or the Company shall effect any other dividend or other distribution
on the Shares in the form of cash, or a repurchase of Shares, that the Board
determines by resolution is special or extraordinary in nature or that is in
connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur which, in the case of this clause (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then, subject to Participants’ rights under Section 16(c), the Committee shall,
in such manner as it may deem equitable, adjust any or all of (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 6(a) and 6(d)) and which may after the event be made the
subject of Awards under this Plan, (B) the number and type of Shares subject to
outstanding Awards, (C) the grant, purchase, or exercise price with respect to
any Award; and (D) to the extent such discretion does not cause an Award that is
intended to qualify as performance-based compensation under Section 162(m) of
the Code to lose its status as such, the Performance Goals of an Award.  If any
of the transactions or events described in clauses (i) — (iv) constitutes a
Change in Control or occurs subsequent to any Change in Control occurring after
the Effective Date, then, subject to Participants’ rights under
Section 16(c) and the cash payment provisions of the following sentence, and
unless the Committee otherwise determines prior to the first Change in Control
occurring after the Effective Date, proportionate adjustments of the type
described in clauses (A) — (D) shall be made automatically such that the full
economic value of the Awards to Participants that are outstanding at the time of
the transaction or event shall be preserved and not diminished as a result of
the transaction or event.  If any of the events described in clauses (i) —
(iv) occurs, the Committee may also (or in lieu of the adjustments described in
clauses (A) — (D)) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Committee effective at such time as the Committee specifies (which may be
the time such transaction or event is effective), but if such transaction or
event constitutes a Change in Control, then (1) such payment shall be at least
as favorable to the holder as the greatest amount the

 

A-11

--------------------------------------------------------------------------------


 

holder could have received in respect of such Award under Section 16(c), and
(2) from and after the Change in Control, the Committee may make such a
provision only if the Committee determines that doing so is necessary to
substitute, for each Share then subject to an Award, the number and kind of
shares of stock, other securities, cash or other property to which holders of
Stock are or will be entitled in respect of each Share pursuant to the
transaction or event in accordance with the last sentence of this Section 16(a).
However, in each case, with respect to Awards of incentive stock options, no
such adjustment may be authorized to the extent that such authority would cause
this Plan to violate Code Section 422(b). Further, the number of Shares subject
to any Award payable or denominated in Shares must always be a whole number. In
any event, Options previously granted to Non-Employee Directors at the time of
any event described in this Section 16(a) are subject to only such adjustments
as are necessary to maintain the relative proportionate interest the Options
represented immediately prior to any such event and to preserve, without
exceeding, the value of such Options. Without limitation, subject to
Participants’ rights under Section 16(c), in the event of any such merger or
similar transaction, subdivision or combination of Shares, dividend or other
event described above, whether or not constituting a Change in Control (other
than any such transaction in which the Company is the continuing corporation and
in which the outstanding Stock is not being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Committee shall substitute, on an equitable basis as the Committee determines,
for each Share then subject to an Award, the number and kind of shares of stock,
other securities, cash or other property to which holders of Stock are or will
be entitled in respect of each Share pursuant to the transaction.
Notwithstanding the foregoing, if the Company shall subdivide the Shares or the
Company shall declare a dividend payable in Shares, and if no action is taken by
the Board or the Committee, then the adjustments contemplated by this Section
16(a) that are proportionate shall nevertheless automatically be made as of the
date of such subdivision of the Shares or dividend in Shares.

 

(b)           Issuance or Assumption. Notwithstanding any other provision of
this Plan, and without affecting the number of Shares otherwise reserved or
available under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, the Committee may authorize
the issuance or assumption of awards under this Plan upon such terms and
conditions as it may deem appropriate.

 

(c)           Change in Control. Except to the extent the Committee provides a
result more favorable to holders of Awards (either in an award agreement or at
the time of a Change in Control), in the event of a Change in Control:

 

(i) each holder of an Option or SAR (A) shall have the right at any time
thereafter to exercise the Option or SAR in full whether or not the Option or
SAR was theretofore exercisable; and (B) shall have the right, exercisable by
written notice to the Company within 60 days after the Change in Control, to
receive, in exchange for the surrender of the Option or SAR, an amount of cash
equal to the excess of the Fair Market Value of the Shares covered by the Option
or SAR that is so surrendered on the date of surrender of the Option or SAR over
the purchase or grant price of such Shares under the Award;

 

(ii) Restricted Stock and Restricted Stock Units that are not then vested shall
vest upon the date of the Change in Control and each holder of such Restricted
Stock or such Restricted Stock Units shall have the right, exercisable by
written notice to the Company within 60 days after the Change in Control, to
receive, in exchange for the surrender of such Restricted Stock or the
cancellation of such Restricted Stock Units, as applicable, an amount of cash
equal to the Change in Control Price of such Restricted Stock or the number of
Shares to which such Restricted Stock Units relate;

 

(iii) each holder of a Performance Share and/or Performance Unit for which the
performance period has not expired shall have the right, exercisable by written
notice to the Company within 60 days after the Change in Control, to receive, in
exchange for the surrender of

 

A-12

--------------------------------------------------------------------------------


 

the Performance Share and/or Performance Unit, an amount of cash equal to the
product of the value of the Performance Share and/or Performance Unit and a
fraction the numerator of which is the number of whole months that have elapsed
from the beginning of the performance period to which the Award is subject to
the date of the Change in Control and the denominator of which is the number of
whole months in the performance period;

 

(iv) each holder of a Performance Share and/or Performance Unit that has been
earned but not yet paid shall receive an amount of cash equal to the value of
the Performance Share and/or Performance Unit; and

 

(v) all Annual and Long-Term Incentive Awards that are earned but not yet paid
shall be paid, and all Annual and Long-Term Incentive Awards that are not yet
earned shall be deemed to have been earned pro rata, as if the Performance Goals
are attained as of the effective date of the Change in Control, by taking the
product of (A) the Participant’s target award opportunity for the period to
which the Award is subject, and (B) a fraction, the numerator of which is the
number of whole months that have elapsed from the beginning of the performance
period to which the Award is subject to the date of the Change in Control and
the denominator of which is the number of whole months in the performance
period.

 

For purposes of this Section 16, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit the value of which is equal to
the Fair Market Value of one or more Shares shall be based on, the Change in
Control Price.

 

Except as otherwise expressly provided in any agreement between a Participant
and the Company (including where any such agreement makes reference to
corresponding provisions of the 1990 Plan rather than this Plan), if the receipt
of any payment by a Participant under the circumstances described above would
result in the payment by the Participant of any excise tax provided for in
Section 280G and Section 4999 of the Code, then the amount of such payment shall
be reduced to the extent required to prevent the imposition of such excise tax.

 

17.          Miscellaneous.

 

(a)           Other Terms and Conditions. The grant of any Award may also be
subject to other provisions (whether or not applicable to the Award granted to
any other Participant) as the Committee determines appropriate, including,
without limitation, provisions for:

 

(i) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Committee determines, including,
by way of example, the form and manner of the deferral election, the treatment
of dividends paid on the Shares during the deferral period or a means for
providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that no such deferral means may result in
an increase in the number of Shares issuable under this Plan);

 

(ii) the payment of the purchase price of Options (A) by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares,
(B) by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price, (C) by surrendering the right to receive Shares otherwise
deliverable to the Participant upon exercise of the Award having a Fair Market
Value at the time of exercise equal to the total exercise price, or (D) by any
combination of (A), (B) and/or (C);

 

A-13

--------------------------------------------------------------------------------


 

(iii) except in connection with the grant of Awards providing Options or SARs,
for which Awards this subsection is not applicable, provisions giving the
Participant the right to receive dividend payments or dividend equivalent
payments with respect to the Shares subject to the Award (but only after the
Shares subject to the Award are earned, vested or acquired), which payments may
be either made currently or credited to a nonqualified deferred compensation
account for the Participant that complies with the applicable requirements of
Code Section 409A, provides for the deferral of payment of such amounts to a
specified employee or until a specified event described in Code
Section 409A(a)(2), and may be settled in cash or Shares, as the Committee
determines;

 

(iv) restrictions on resale or other disposition of Shares; and

 

(v) compliance with federal or state securities laws and stock exchange
requirements.

 

(b)           Employment and Service. The issuance of an Award shall not confer
upon a Participant any right with respect to continued employment or service
with the Company or any Affiliate, or the right to continue as a Director.
Unless determined otherwise by the Committee, for purposes of this Plan and all
Awards, the following rules shall apply:

 

(i) a Participant who transfers employment between the Corporation and its
Subsidiaries, or between Subsidiaries, will not be considered to have terminated
employment;

 

(ii) a Participant who ceases to be a Non-Employee Director because he or she
becomes an employee of the Company or a Subsidiary shall not be considered to
have ceased service as a Director with respect to any Award until such
Participant’s termination of employment with the Company and its Subsidiaries;

 

(iii) a Participant who ceases to be employed by the Company or a Subsidiary and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of a Subsidiary, or a consultant to the Company or any Subsidiary shall not be
considered to have terminated employment with the Company or any of its
Subsidiaries until such Participant’s service as a director of, or consultant
to, the Company and its Subsidiaries has ceased; and

 

(iv) a Participant employed by a Subsidiary will be considered to have
terminated employment when such entity ceases to be a Subsidiary.

 

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment with the Company or
any of its Subsidiaries or service triggers the payment of compensation under
such Award, then the Participant will be deemed to have terminated employment or
service upon his or her “separation from service” within the meaning of  Code
Section 409A.  Notwithstanding any other provision in this Plan or an Award to
the contrary, if any Participant is a “specified employee” within the meaning of
Code Section 409A as of the date of his or her “separation from service” within
the meaning of Code Section 409A, then, to the extent required to avoid the
income inclusion, interest and additional tax imposed by Code Section 409A, any
payment made to the Participant on account of such separation from service shall
not be made before a date that is six months after the date of the separation
from service.

 

(c)           No Fractional Shares. No fractional Shares or other securities may
be issued or delivered pursuant to this Plan, and the Committee may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.

 

A-14

--------------------------------------------------------------------------------


 

(d)           Unfunded Plan. This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan’s benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant or other person. To the extent any person holds
any rights by virtue of an Award granted under this Plan, such rights are no
greater than the rights of the Company’s general unsecured creditors.

 

(e)           Requirements of Law and Securities Exchange. The granting of
Awards and the issuance of Shares in connection with an Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Notwithstanding
any other provision of this Plan or any award agreement, the Company has no
liability to deliver any Shares under this Plan or make any payment unless such
delivery or payment would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity, and unless and until
the Participant has taken all actions required by the Company in connection
therewith. The Company may impose such restrictions on any Shares issued under
this Plan as the Company determines necessary or desirable to comply with all
applicable laws, rules and regulations or the requirements of any national
securities exchanges. Notwithstanding any provision of this Plan or any document
pertaining to Awards granted hereunder to the contrary, this Plan shall be so
construed, interpreted and administered to meet the applicable requirements of
Code Section 409A to avoid a plan failure described in Code Section 409A(a)(1).

 

(f)            Governing Law. This Plan, and all agreements under this Plan,
will be construed in accordance with and governed by the laws of the State of
Wisconsin, without reference to any conflict of law principles. Any legal action
or proceeding with respect to this Plan, any Award or any award agreement, or
for recognition and enforcement of any judgment in respect of this Plan, any
Award or any award agreement, may be heard only in a “bench” trial, and any
party to such action or proceeding shall agree to waive its right to a jury
trial.

 

(g)           Limitations on Actions. Any legal action or proceeding with
respect to this Plan, any Award or any award agreement must be brought within
one year (365 days) after the day the complaining party first knew or should
have known of the events giving rise to the complaint.

 

(h)           Construction. Whenever any words are used herein in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are used in the singular or
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply. Title of
sections are for general information only, and this Plan is not to be construed
with reference to such titles.

 

(i)            Severability. If any provision of this Plan or any award
agreement or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any award agreement or any Award under any law the
Committee deems applicable, then such provision should be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Plan, award agreement or Award, then such provision should be
stricken as to such jurisdiction, person or Award, and the remainder of this
Plan, such award agreement and such Award will remain in full force and effect.

 

A-15

--------------------------------------------------------------------------------